DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they 

do not include the following reference sign(s) mentioned in the description: Figures 1-5 does not 

include any reference numbers as shown in the specification as mentioned on pages 2-5.   

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

action to avoid abandonment of the application. Any amended replacement drawing sheet should 

include all of the figures appearing on the immediate prior version of the sheet, even if only one 

figure is being amended. Each drawing sheet submitted after the filing date of an application 

must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

informed of any required corrective action in the next Office action. The objection to the 

drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claim 8, on line 2, “optionally” is indefinite since 

it does not positively limit the metes and bounds of patent protection as desired. Correction is 

required. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6, 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 

Garnet (WO 2006/005183A1). Garnet discloses a helmet having a helmet retention system 

including a dial adjustment mechanism (28) with a housing (66,68) having a first edge and a 

second edge, and a dial (88) rotationally connected to the housing (66,68) as shown in figure 6. 

A head band (30)  defines a first band end (62), a second band end (62), and an effective length, 







wherein the effective length of the head band includes a first portion of the head band located 

outside the housing extending from the first edge of the housing to the second edge of the 

housing as shown in figure 9D. Further, a separator (54)  extends through the dial (88) that  is 

operably connected to the first band end and the second band end such that rotation of the dial 

(88) would cause the first band end (62) and the second band end (62) to move in opposite 

directions thereby adjusting the effective length of the head band (30), subparagraph 74 and as 

shown in figures 9A and 9B. However, Garnet does not show the separator located between the 

first band and the effective length of the head band.   

It would have been obvious to one skilled in the art before the effective date of the claimed invention that the separator (54) of Garnet as shown in figure 9B substantially is positioned and located between the first band end (62) and the effective length of the head band in order to allow proper fit of the device about the head or as required for a particular application thereof. 


With regard to claim 6, it would have been obvious to one skilled in the art before the effective date of the claimed invention that at least a portion of the housing of Garnet can include a nape pad, etc. so that the device does not irritate the user when donned  or as required for a particular application thereof. 

	








Further, with regard to claims 8 and 9, it would have been obvious to one skilled in the 

art before the effective date of the claimed invention that  the retention system of Garnet can 

include but not limited to a webbing/strap, clips, etc. for attaching to the helmet so that the 

retention system can be easily replace in a cost effective manner as known in the protective art. 



	With regard to claims 10- 12, subparagraph 37 of Garnet discloses additionally padding may be added to the helmet (20). Therefore, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the head band extending from housing of Garnet can include but not limited to a forehead portion with a forehead pad, side pads, etc. in order to easily absorb impact force when the device is worn or depending on end use thereof.  
 With regard to claim 14, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the helmet of Garnet can be made but not limited to a ballistic helmet, etc. depending on particular level of protection required or end use thereof. 
Furthermore, with regard to claim 16, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the first and second edges of housing of Garnet can have varying thickness relative to one another depending on the thickness headband, etc. being adjustably worn about the head. 
 





 Allowable Subject Matter
6.	Claims 2-5, 7 and 15 are objected to as being dependent upon a rejected base claim, but 

would be allowable if rewritten in independent form including all of the limitations of the base 

claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Each of the references cited on PTO-892 discloses a helmet having an adjustable 

band mechanism with a dial.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 24, 2022						     /TAJASH D PATEL/                                                                                                     Primary Examiner, Art Unit 3732